Citation Nr: 1236859	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-41 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1972, from November 1976 to October 1989, and additional active duty for training (ACDUTRA) in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a right knee disability and also denied the Veteran's claim of service connection for a left knee disability.  

In October 2008, the Board reopened the Veteran's previously denied service connection claim for a right knee disability and remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board remanded this appeal again in August 2010.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Having reviewed the evidence of record, including the Veteran's lay statements concerning the contended etiological relationship between his bilateral knee disability and active service, the Board finds that the issue on appeal is characterized more accurately as stated on the title page of this decision.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) and to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, a review of the Veteran's Social Security Administration (SSA) records shows that L.J.B., M.D., concluded in a July 2000 letter that the Veteran was totally disabled.  The Board previously referred back an increased rating claim for PTSD in its August 2010 remand; to date, however, the RO has not taken action on this claim.  Therefore, the Board does not have jurisdiction over either of these claims and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence shows that the Veteran's current bilateral knee disability is not related to active service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in active service nor may arthritis of the knees be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2001, July 2005, July 2006, November 2008, and in March 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The July 2005 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a right knee disability, and noted the evidence needed to substantiate the underlying claim of service connection.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the VCAA notice letters issued in July 2006, November 2008, and in March 2010, and in separate December 2009 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2005 VCAA notice letter was issued prior to the currently appealed rating decision issued in September 2005; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

It appears that certain of the Veteran's service treatment records from his U.S. Army Reserve service may be missing and are not associated with the claims file.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

A review of the claims file shows that all of the Veteran's available service treatment records have been obtained from the National Personnel Records Center in St. Louis, Missouri (NPRC), and associated with the claims file.  The Board remanded this claim in August 2010, in part, in an attempt to obtain any additional service treatment records for the Veteran not previously associated with the claims file.  In response to a request from the RO for any additional service treatment records, VA's Records Management Center (RMC) responded in June 2011 that it had no additional service treatment records for the Veteran.  In response to a request from the RO that he provide copies of any U.S. Army Reserve service treatment records which were in his possession, the Veteran notified VA in November 2011 that he had no relevant records.  The RO subsequently concluded in a formal memorandum to the file dated in December 2011 that there were no additional service treatment records that could be obtained for the Veteran.  Having reviewed the evidence of record, the Board agrees with the RO's December 2011 finding concerning the absence of additional service treatment records that could be obtained by VA.  The Board also finds that it is reasonably certain that additional service treatment records for the Veteran do not exist and further attempts to obtain them would be futile.  Id. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with a VA examination in March 2009 which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report and addendum set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  VA obtained an addendum to the March 2009 examination report in September 2010.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a bilateral knee disability during active service.  He alternatively contends that his current bilateral knee disability is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including bilateral knee arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A bilateral knee disability, to include arthritis, is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability.  Although the Veteran does not contend specifically that in-service herbicide exposure caused or contributed to his current bilateral knee disability, the Board notes that it is required to consider all potential theories of entitlement to service connection.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board also notes that a review of the Veteran's service personnel records shows that he had active combat service in the Republic of Vietnam and was wounded during such service.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran presumably was exposed to herbicides while on active combat service in Vietnam, the Board notes again that a bilateral knee disability is not among the disabilities for which service connection is available on a presumptive basis due to in-service herbicide exposure.  Id.  The competent evidence also does not indicate that the Veteran's acknowledged in-service herbicide exposure caused or contributed to his current bilateral knee disability.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his in-service herbicide exposure caused his current bilateral knee disability.  The Board finds it especially significant that, although the Veteran has been seen by multiple VA clinicians since his service separation for treatment of a bilateral knee disability, he did not report - and the VA clinicians who treated him did not indicate - any relevant in-service history of herbicide exposure which caused or contributed to his current bilateral knee disability.  Thus, the Board finds that service connection for a bilateral knee disability is not warranted on a presumptive service connection basis as due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for a bilateral knee disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred a bilateral knee disability during active service.  He alternatively contends that his current bilateral knee disability is related to active service.  As noted above, the Veteran's service personnel records show that he had active combat service in Vietnam where he was wounded by enemy fire and received a Purple Heart Medal.  Although the Veteran does not contend specifically that he incurred a bilateral knee disability while in combat in Vietnam, the Board notes again that it is required to consider all potential theories of entitlement to service connection.  See Szemraj, 357 F.3d at 1371, and Roberson, 251 F.3d at 1384.  Unfortunately, it appears that the Veteran's service treatment records from his first period of active service between November 1966 and October 1972, including while he was on active combat service in Vietnam, are not available for review.  Given the Veteran's honorable combat service in Vietnam, and after resolving any reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the Veteran injured his knees during such service because such injuries would be consistent with the facts and circumstances of his active combat service in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The fact that the Veteran experienced bilateral knee injuries during active combat service in Vietnam does not end the Board's inquiry, however; more is required in order to establish service connection for a bilateral knee disability.  And the competent evidence does not support the Veteran's assertions concerning the contended causal relationship between his current bilateral knee disability and active service.  It shows instead that, although the Veteran has been diagnosed as having and treated for a bilateral knee disability since his service separation, it is not related to active service.  The Veteran's available service treatment records from his second period of active service between November 1976 and October 1989 show that, at his enlistment physical examination in November 1976, the Veteran denied all relevant pre-service medical history.  Clinical evaluation of his lower extremities was normal.

On periodic physical examination in February 1981, the Veteran reported a history of bilateral knee arthritis but denied any history of a "trick" or locked knee.  Clinical evaluation of his lower extremities was normal.  The Veteran's medical history and clinical evaluation were unchanged on subsequent periodic physical examination in April 1983.  The in-service examiner specifically noted that the Veteran's knees were normal.  This examiner noted that the Veteran reported slight swelling of his knee "last year when working in water + none recently."

The Veteran denied all relevant medical history on periodic physical examination in March 1987.  Clinical evaluation of his lower extremities was normal.

The competent post-service evidence also does not support granting service connection for a bilateral knee disability.  This evidence shows that, although the Veteran has been treated for a bilateral knee disability since his service separation, it is not related to active service.  For example, on VA outpatient treatment in July 2002, the Veteran's complaints included bilateral knee pain and occasional swelling.  The assessment included osteoarthritis.

In May 2005, L.B., M.D. signed a pre-printed form and checked a box on the form indicating that the Veteran's bilateral knee pain was "related to an injury, disease, or event occurring during the Veteran's military service."  It appears that this clinician may have reviewed certain of the Veteran's service treatment records before filling out this pre-printed form.

In November 2005, a clinician (whose signature is illegible) signed a pre-printed form and checked a box on the form indicating that the Veteran's right knee pain was "at least as likely as not related to an injury, disease, or event occurring during the Veteran's military service."  This same clinician signed a second pre-printed form and checked a box indicating that the Veteran's left knee pain was "at least as likely as not related to an injury, disease, or event occurring during the Veteran's military service."  It appears that this clinician may have reviewed certain of the Veteran's service treatment records before filling out these pre-printed forms.  

A review of the Veteran's SSA records, date-stamped as received by the RO in November 2008, shows that they do not contain any relevant records pertaining to the Veteran's current bilateral knee disability. These records also show that the Veteran has been awarded SSA disability benefits for anxiety-related disorders.

On VA examination in March 2009, the Veteran complained of daily bilateral knee pain, bilateral knee giving way, pain, stiffness, weakness, right knee catching, and numbness down the left lower extremity.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he did not recall injuring either of his knees prior to active service.  He also denied experiencing any specific injuries to either of his knees during service.  He reported experiencing a "trick knee which kept going out on me" during active service but "does not recall what was said or done" during service and "he may have been put on light duty."  He further denied seeking any treatment for right knee problems during service.  He also reported post-service right knee surgery in 1990 and denied any left knee surgery or subsequent right knee surgery after 1990.  Physical examination showed a gait that was "only faintly antalgic," an abnormal shoe wear pattern on the right shoe with "[v]ery slight outer heel wear," no inflammatory arthritis, reported right knee pain on valgus stress, slight right knee crepitation, bilateral knee subpatellar tenderness and "reported discomfort when the patella was passively moved medially/laterally," and medial left knee tenderness and tenderness over the tibial tuberosity.  X-rays of the knees were negative.  The Veteran reported that he had retired in 1999 due to physical problems with his back and feet and due to PTSD.  The VA examiner stated that the Veteran's bilateral knee x-rays were negative for degenerative joint disease.  This examiner also opined that "[a]ny right or left knee problem is not caused by or a result of military service."  The rationale was that there were "no diagnoses established for either knee other than arthralgia.  Knee exams were unremarkable."  This examiner's rationale also was that the only notation of knee problems in the Veteran's service treatment records was "a 'trick knee'" with no post-service follow-up for this complaint.  This examiner also stated that the Veteran's long-term surgical problems with his right ankle that required surgery "may have contributed to right knee pain/arthralgia."  The diagnosis was arthralgia of the bilateral knees.

In a September 2010 addendum to the March 2009 VA examination report, the VA examiner who had seen the Veteran in March 2009 stated that she had reviewed the claims file again.  Following this review, the VA examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's bilateral knee pain/arthralgia was caused by or a result of active service.  The rationale was that, although the Veteran's reported "trick" knee was noted on active service in the 1960's, "it was not noted later in 1976 and 1981."  The rationale also was that the Veteran performed heavy lifting "for many years" following active service and had "long term right foot and ankle problems requiring right ankle stabilization and surgery for right foot neuroma and hammer toe."  It also was noted that the Veteran reported being "an 'avid hunter' which requires prolonged standing, walking, and repetitive climbing of tree stands."  There was no documentation of knee arthroscopy.  It was noted further that the Veteran had been able to perform exercise stress testing in 1998 "without documentation of having to stop for knee or other joint problems."  The VA examiner stated that she could not comment on other private opinions supporting the Veteran's claim because these examiners did not mention what records were reviewed before offering their opinions and it was not clear whether the private examiners had access to or reviewed the Veteran's claims file prior to offering their opinions.  This examiner also concluded that the Veteran's knee pain/arthralgia "can be caused by multiple reasons, including his alteration in gait due to ankle/foot problems, long term standing with lifting up to 120 [pounds] as required by his job for many years in a glass plant, and activities such as hunting."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that there are medical opinions in the claims file dated in May and November 2005 which relate the Veteran's current bilateral knee disability to active service.  The factual predicate for the May and November 2005 opinions is not clear from a review of the pre-printed forms which contain them.  Neither clinician who provided the opinions requested of them in May and November 2005 concerning the contended causal relationship between the Veteran's current bilateral knee disability and active service offered any rationale for their opinions.  Instead, they just checked a box indicating that there was a nexus between active service and the Veteran's current bilateral knee disability.  As discussed above, a review of the Veteran's available service treatment records indicates that, with the exception of a report of a "trick" knee in February 1981, he did not complain of or seek treatment for a bilateral knee disability at any time during active service.  It appears that the clinicians who provided their opinions in May and November 2005 may have had access to and reviewed certain of the Veteran's service treatment records (as the VA examiner noted in her September 2010 addendum to the March 2009 VA examination report).  Curiously, none of the service treatment records listed as being reviewed by these clinicians in May and November 2005 currently are associated with the claims file, however.  Thus, it appears that the May and November 2005 opinions may be based on an inaccurate factual premise (i.e., that the Veteran experienced a bilateral knee disability during active service).  It also is not clear whether either of the clinicians who provided the May and November 2005 opinions had access to or reviewed the Veteran's complete claims file, although the Board acknowledges in this regard that claims file review is not determinative of the probative value of a medical opinion.  It further is not clear from a review of the May and November 2005 opinions to what extent, if any, they are based on "clinical data or other rationale."  Accordingly, the Board finds that the May and November 2005 opinions are not probative on the issue of whether the Veteran's current bilateral knee disability is related to active service.  

The remaining evidence of evidence of record (in this case, the March 2009 VA examination report and September 2010 addendum) demonstrates that, although the Veteran has complained of and been treated for a bilateral knee disability (variously diagnosed as knee pain or arthralgia) since his service separation, it is not related to active service.  The Board observes in this regard that the presence of a mere symptom (such as bilateral knee pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The Board also observes that the March 2009 VA examiner suggested that, with the exception of an in-service complaint of a "trick" knee, the absence of subsequent in-service and post-service treatment records for a bilateral knee disability was support for finding that there was no medical nexus between this disability and active service.  The Court has held that the lack of in-service treatment records is not a bar to granting service connection for a claimed disability which may not have been treated during active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   

The VA examiner who saw the Veteran in March 2009 and provided an addendum to this examination report in September 2010 included sufficient additional rationale for her negative nexus opinions concerning the contended causal relationship between the Veteran's bilateral knee pain/arthralgia and active service such that the Board can rely on the March 2009 and September 2010 opinions as support for its determination that service connection for a bilateral knee disability is not warranted.  This examiner supported her negative nexus opinions with analysis that the Board can weigh against other medical evidence of record.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Both of these opinions appear to be "based on sufficient facts or data" for the Board to find them probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Finally, it is clear from a review of the March 2009 VA examination report and September 2010 addendum that this VA examiner considered "all procurable and assembled data" such that the Board can find these opinions probative evidence weighing against the Veteran's claim.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Board already has found the May and November 2005 opinions to be less than probative evidence (as discussed above).  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his bilateral knee disability is related to active service.  In summary, the Board finds that service connection for a bilateral knee disability is not warranted.

The Board finally notes that the evidence does not support granting service connection for bilateral knee arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  There is no indication in the competent evidence that the Veteran was diagnosed as having or treated for bilateral knee arthritis during active service or within the first post-service year (i.e., by October 1990) such that service connection for bilateral knee arthritis is warranted on a presumptive basis.  Thus, the Board finds that service connection for bilateral knee arthritis is not warranted on a presumptive basis.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a bilateral knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the knees (pain, stiffness, and swelling) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a bilateral knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a bilateral knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at a periodic physical examination in March 1987, he denied any history or complaints of symptoms of a bilateral knee disability.  Although the Veteran's separation physical examination at the end of his second period of active service in October 1989 is not available for review, a review of the March 1987 periodic physical examination report reflects that the Veteran was examined and his bilateral knees were found to be normal clinically at that time.  The Veteran's in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a bilateral knee disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1989) and initial reported symptoms related to the knees in approximately 2002 (a 13-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including shrapnel wounds to the left hand, right knee, and right temple, and bilateral hearing loss (1982).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left knee.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  When the Veteran sought to establish medical care with VA after service in July 2002, he did not report the onset of bilateral knee symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He also specifically denied experiencing any in-service bilateral knee injuries on VA examination in March 2009.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for shrapnel wounds to the left hand, right knee, and right temple, and for bilateral hearing loss in 1982 but did not claim service connection for a left knee disability or make any mention of any left knee symptomatology.  He did not claim that symptoms of his bilateral knee disability began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reported that he incurred a bilateral knee disability during active service.  On VA examination in March 2009, however, the Veteran denied experiencing any specific injuries to either of his knees during service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to a bilateral knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


